Citation Nr: 0414149	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  98-20 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement for an increased rating for residuals of a 
rotator cuff injury of the right shoulder, post operative 
Rockwell repair for recurrent dislocations, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
February 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied, in pertinent part, an 
increased rating for residuals of a rotator cuff injury of 
the right shoulder, post operative Rockwell repair for 
recurrent dislocations.   


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim, 
obtained all relevant evidence designated by the veteran, and 
provided VA examinations in order to assist in substantiating 
the claim.  

2.  The veteran's right dominant shoulder disability is 
symptomatic but it is not manifested by nonunion of the 
clavicle or scapula with loose movement, any appreciable 
deformity, dislocations in recent years or ankylosis, and the 
preponderance of the evidence is against right shoulder or 
arm motion that more nearly approximate limitation to the 
shoulder level.         


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a rotator cuff injury of the right shoulder, 
post operative Rockwell repair for recurrent dislocations 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, .4.71a, Diagnostic Codes 5201, 5202, 5203 
(2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the October 1993, September 1994, November 
1996, June 1997, and February 1998 rating decisions; the 
October 1998 Statement of the Case; the March 2003 and 
November 2003 Supplemental Statements of the Case; and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claim for the assignment of a higher rating for residuals 
of a rotator cuff injury of the right shoulder, post 
operative Rockwell repair for recurrent dislocations, and 
complied with VA's notification requirements.  The Statements 
of the Case set forth the laws and regulations applicable to 
the veteran's claim.  Further, letters from the RO to the 
veteran dated February 1996, July 1999, July 2000, and June 
2003 informed him of the types of evidence that would 
substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  VCAA 
notice was not provided to the veteran before the RO decision 
that was the subject of this appeal.  However, the RO 
decision that is the subject of this appeal was issued in 
February 1998, years before the enactment of VCAA.  The RO 
obviously could not inform the veteran of law that did not 
exist.  Moreover, while the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that VCAA was not in existence at the 
time of the February 1998 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In its VCAA notice letter, 
Statement of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See 38 C.F.R. § 20.1102; see also 
Bernard, supra.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by February 1996, July 1999, July 2000, and June 2003 
letters and asked him to identify all medical providers who 
treated him for residuals of a rotator cuff injury of the 
right shoulder.  The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Board finds that the veteran was afforded 
VA examinations in September 1997, August 2000, and January 
2003.

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003).

Background

The veteran injured his right shoulder while boxing in 1974.  
Subsequently he experienced repeated dislocations.  In 1985 
he had surgery performed to repair the right shoulder.  He 
has had no dislocations since then.  He was service connected 
for his injury effective November 1976 and evaluated at zero 
percent.  Following surgery, he was evaluated at 100 percent 
effective December 1985.  His disability was evaluated at 20 
percent effective March 1986, and 10 percent effective 
January 1991.  

The veteran submitted a claim for an increased rating in 
March 1997 and he underwent a VA examination in September 
1997.  He gave a history of 15 right shoulder dislocations 
and surgery in 1985; he did not indicate recent dislocations 
(and outpatient clinic records on file show no dislocations 
in recent years).  The clinician noted that he carried his 
shoulder at normal angle and elevation.  Grip strength in his 
right hand measured 63 based on a Jamar dynamometer test 
compared with 68 pounds in the left hand.  The range of 
motion of the shoulder was elevation to 170 degrees with 
pain; abduction/adduction arc to 170 degrees with pain; 
internal rotation to 60 degrees with pain; and external 
rotation to 70 degrees with pain.  

Based upon this examination, the RO denied the veteran's 
claim in a February 1998 rating decision.  The veteran 
appealed the decision to the Board.  By the time that the 
case reached the Board in December 1999, the Board determined 
that a more recent examination was warranted.  As a result, 
the Board remanded the case for further development.  

The veteran underwent a VA examination in August 2000.  He 
complained of daily pain in his shoulder of varying 
intensity.  The pain was aggravated by cold weather and 
sleeping on his right side.  He also felt some looseness in 
the shoulder that was aggravated by strenuous use of his 
right hand, where he noted a weakened grip.  It was noted 
that he had had no right shoulder dislocations since his 1985 
shoulder surgery.  Upon examination, the veteran demonstrated 
forward flexion of 100 degrees in his right shoulder (with 
pain from 50-100 degrees), compared to 140 degrees in his 
left; abduction of 90 degrees in his right shoulder (with 
pain from 45-90 degrees), compared to 120 degrees in his 
left; adduction of 45 degrees in his right shoulder, compared 
to 60 degrees in his left; internal rotation of 45 degrees in 
his right shoulder (with pain from 22-45 degrees), compared 
to 70 degrees in his left; and external rotation of 80 
degrees bilaterally (with pain in the right shoulder from 40-
80 degrees).  There was no pain or discomfort to palpation.  
Muscle strength was normal.  

The veteran limited his efforts to elevate the shoulder 
because he was apprehensive about its condition.  He did not 
state that he felt it would dislocate, only that he felt a 
pressure sensation that is very uncomfortable.  The clinician 
reported that "attempts are made to examine the right 
shoulder to determine any excessive mobility, laxity or 
instability; however, the veteran is quite protective of any 
shoulder motions and no thorough examination in this respect 
can be carried out; however, during these attempted 
maneuvers, there is no indication of any laxity in the 
shoulder.  Circulation and sensation appear intact throughout 
the area, as well as distally in the right upper extremity."  
The clinician noted that the veteran did not experience any 
incoordination, excess fatigability, swelling, deformity, or 
atrophy.  

Radiographs of the shoulder showed slight narrowing of the 
acromioclavicular joint and some irregularity of the humeral 
head.  The clinician stated that these findings may indicate 
some early degenerative change apparent in the right 
glenohumeral articulation, but there was no frank 
deterioration of the right shoulder joint.  

The clinician stated, "the factor that is most important in 
limiting the shoulder motion is pain registered at the limits 
of shoulder mobility."  He noted that the veteran could not 
lift his right arm at or above the level of the shoulder; 
push or pull forcibly with the right arm; and that he could 
not lift more than 10 pounds frequently.  He did not find any 
involvement of the muscles or nerves.  

The veteran subsequently underwent physical therapy with the 
goal of reducing pain with increased range of motion.  In his 
April 2001 physical therapy discharge report, the clinician 
reported that the veteran's range of motion had increased to: 
forward flexion to 170 degrees; abduction to 150 degrees; 
internal rotation to 40 degrees; and external rotation to 60 
degrees.  The clinician further noted that pain was reduced 
to intermittent.  

The veteran underwent another VA orthopedic examination in 
January 2003.  He complained of soreness in his right 
shoulder at the ends of motion, particularly in internal and 
external rotation.  He also stated that he has trouble 
sleeping on his right shoulder, and that he wakes up with 
stiffness in the shoulder.  He has had no problems with his 
shoulder actually giving way or dropping when lifting heavy 
loads.  Upon examination, the veteran had forward flexion to 
170 degrees; abduction to 130 degrees; adduction to 60 
degrees; internal rotation to 55 degrees; external rotation 
of 45 degrees; and extension to 45 degrees.  The clinician 
noted pain with internal and external rotation in the last 5 
degrees of motion both actively and passively.  There was no 
evidence of dislocation.  Apprehension test was negative.  
Drop test for rotator cuff insufficiency was negative.  There 
was no pain, tenderness, or crepitation in the subacromial 
region.  There was some pain and crepitation in the 
acromioclavicular joint, which was deemed slightly prominent, 
and consistent with mild degenerative arthritis.  There was 
no grating in the glenohumeral joint.  Grip strength in his 
right hand measured (by Jamar dynamometer) 70/70/75 as 
compared to 80/80/80 of the left hand.  

X-rays of the right shoulder in internal and external 
rotation revealed very mild osteoarthritic changes in the 
acromioclavicular joint.  The glenohumeral joint was normal.  
There was no evidence of Hill-Sachs lesion in the bone.  
There was no eburnation of the greater tuberosities as they 
slide under the acromial region.  Bone density was normal.  

The clinician assessed that the veteran had a very limited 
amount of diminishment of grip strength in his right hand 
compared with his left.  He has some pain in his shoulder 
during internal and external rotation.  He had significantly 
improved forward flexion and abduction compared to his August 
2000 examination.  He found no evidence that the veteran had 
rotator cuff disease.  He opined that the veteran's 
limitations were minimal in regard to obtaining and retaining 
gainful employment.  He found no evidence of recurrent 
dislocations or subluxation.

In a March 2003 addendum, the clinician noted that the 
veteran's right shoulder disability did not cause any 
weakened movement, excess fatigability, incoordination, 
swelling, deformity, or atrophy.  Furthermore, the disability 
did not involve the veteran's muscles or nerves.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5203, a 10 
percent disability rating is warranted when there is malunion 
of the clavicle or scapula, or nonunion without loose 
movement.  The next highest rating of 20 percent is warranted 
only when there is nonunion of the clavicle or scapula with 
loose movement, or dislocation of the clavicle or scapula.    

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 
percent rating is warranted when motion of the arm is limited 
to shoulder level (90 degrees).  Limitation midway between 
the side and shoulder level (45 degrees) is rated 30 percent 
evaluation for the major arm; motion to no more than 25 
degrees from the side warrants a 40 percent evaluation for 
the major arm.  

Other impairment of the humerus of the major arm is evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5202.  Loss of the 
humeral head warrants assignment of an 80 percent evaluation.  
Nonunion warrants a 60 percent evaluation and fibrous union 
warrants assignment of a 50 percent evaluation.  Recurrent 
dislocation of the shoulder at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements warrants 
assignment of a 30 percent rating.  With infrequent episodes 
and guarding of movement only at shoulder level, a 20 percent 
evaluation is warranted.  Malunion with marked deformity 
warrants a 30 percent rating and with moderate deformity a 20 
percent evaluation is warranted.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
scheduler evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular scheduler 
standards.  38 C.F.R. § 3.321(b).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

In reviewing the record, it becomes apparent that the veteran 
has not had any dislocations of the right shoulder in recent 
years.  While he has had numerous dislocations, history 
obtained upon an August 2000 VA examination included no 
dislocations of the right shoulder since his 1985 shoulder 
surgery.  Subsequently dated medical records show no 
dislocation.  There is no medical evidence of malunion or 
nonunion of the scapula or clavicle, nor is there any 
indication of such deformities of the humeral head or 
ankylosis of the shoulder joint.  The VA examination in 
August 2000 did show some guarding of arm movements but in 
view of the foregoing, to include the absence of any 
dislocations since his 1985 shoulder surgery, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5200, 5202 or 5203.  The remaining question is whether the 
veteran's right shoulder disability is manifested by 
limitation of motion to a degree that supports a rating in 
excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic code 
5201.

Under Diagnostic Code 5201, limitation of motion of the arm 
at shoulder level (90 degrees) warrants a 20 percent 
evaluation.  Normal range of motion for shoulder flexion is 
from 0 degrees to 180 degrees.  38 C.F.R. § 4.71, Plate I 
(2003).  Normal external and internal rotations of the 
shoulder are both from 0 degrees to 90 degrees.  Id.  

The August 2000 VA examination revealed findings that 
arguably are consistent with a 20 percent rating based upon 
limitation of motion with consideration of pain.  However, 
medical evidence indicates that the veteran responded well to 
subsequent treatment and his motion of the shoulder improved.  
Specifically, an April 2001 physical therapy note reflects 
that the veteran had near normal range of motion.  While 
there was a history of intermittent pain, there was no 
indication upon examination at that time of any limitation of 
motion due to pain that more nearly approximates the arm 
limited to the shoulder level.  The most recent VA 
examination in January 2003 revealed similar findings.  At 
that time, the veteran had forward flexion to 170 degrees, 
abduction to 130 degrees, adduction to 60 degrees, internal 
rotation to 55 degrees, external rotation of 45 degrees, and 
extension to 45 degrees.  The clinician noted pain with 
internal and external rotation only in the last 5 degrees of 
motion, which was consistent with the veteran's complaints of 
pain at the extremes of motion.  He had no problems with his 
shoulder giving way or dropping when lifting heavy loads; and 
there was no evidence of dislocation.  The VA examiner in 
January 2003 opined that the veteran's limitations were 
minimal.  It is also pertinent to note that a September 1997 
VA examination also revealed very little limitation of motion 
of the right arm.  Thus, the preponderance of the evidence is 
against motion of the right shoulder or arm that more nearly 
approximates limitation at the shoulder level or 90 degrees.  
Under these circumstances, a rating in excess of 10 percent 
is not warranted under Diagnostic Code 5201.   

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities. In this case, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

The Board has considered the DeLuca criteria and has 
determined that the VA clinicians at the veteran's January 
2003 and August 2000 examinations adequately addressed the 
lack of weakened movement, excess fatigability, 
incoordination, swelling, deformity, or atrophy.  With 
consideration of this and the other relevant evidence of 
record, it is the Board's judgment that the preponderance of 
the evidence is against a finding that the veteran has any 
additional limitation of motion due to pain, flare-ups of 
pain, fatigability, weakness, or incoordination to a degree 
that more nearly approximates 90 degrees or the arm motion 
limited to the shoulder level.  

In sum, the veteran's right dominant shoulder disability is 
symptomatic but it is not manifested by nonunion of the 
clavicle or scapula with loose movement, any appreciable 
deformity, or recurrent dislocations in recent years, and the 
preponderance of the evidence is against motion of right 
shoulder or arm that more nearly approximates limitation to 
the shoulder level.         

As the preponderance of the evidence is against the claim for 
an evaluation in excess of 10 percent for the veteran's right 
shoulder disability, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board has also considered whether an extraschedular 
compensable rating is warranted for the veteran's right 
shoulder disability.  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
hospitalizations, as to render impractical the application of 
the regular schedular rating standards.  The evidence shows 
the veteran's right shoulder disability does not involve an 
exceptional or unusual disability, and he has submitted no 
evidence to show that has resulted in frequent 
hospitalizations, or similar factors as to render a schedular 
rating impractical.  He has submitted no employment records 
reflecting interference with employment.  The Board does not 
have the authority to assign an extraschedular rating in the 
first instance, and under the circumstances of this case 
there is no basis for the Board to refer this issue to the 
appropriate VA officials for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a rotator cuff injury of the right shoulder, postoperative 
Rockwell repair for recurrent dislocations is denied.



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



